 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                   ***

 4    CLIFFORD J. SCHUETT,                                    Case No. 2:19-cv-01100-GMN-EJY

 5                                           Plaintiff,               ORDER
             v.
 6
      G. GONZALEZ, et al.,
 7
                                          Defendants.
 8

 9   I.     DISCUSSION

10          Plaintiff previously filed an incomplete complaint pursuant to 42 U.S.C. § 1983 and filed

11   an incomplete application to proceed in forma pauperis. (ECF No. 1, 1-1).

12          Plaintiff did not submit a properly executed financial certificate or any inmate account

13   statements with his application to proceed in forma pauperis. (See ECF No. 1). The Court denied

14   the in forma pauperis application without prejudice and instructed Plaintiff to pay the full filing

15   fee for this action or file a fully complete application to proceed in forma pauperis with the

16   required financial certificate and inmate account statements. (ECF No. 3). The Court also

17   instructed Plaintiff to file a complete and legible complaint. (Id.)

18          Now before the Court is Plaintiff’s motion for an extension of time to file a complete

19   application to proceed in forma pauperis and a complete complaint. (ECF No. 7). The Court

20   grants the motion. Plaintiff must pay the filing fee or file a complete application to proceed in

21   forma paupers, including the required financial certificate and inmate account statements, by

22   November 15, 2019. Plaintiff also must file a complete complaint by November 15, 2019.

23   II.    CONCLUSION

24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL SEND

25   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the

26   document entitled information and instructions for filing an in forma pauperis application.

27

28
                                                          1
 1
            IT IS FURTHER ORDERED that by November 15, 2019, Plaintiff shall either: (1) file a
 2
     fully complete application to proceed in forma pauperis, on the correct form with complete
 3
     financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
 4
     filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
 5
            IT IS FURTHER ORDERED that Plaintiff shall file a complete complaint by November
 6
     15, 2019.
 7
            IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff a courtesy
 8
     copy of the complaint received by the Court (ECF No. 1-1).
 9
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the approved
10
     form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
11
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
12
     dismissal of this action may result.
13

14
            DATED THIS 9th day of October 2019.
15

16

17                                                 UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                      2
